DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/09/21, with respect to claims 1-6 have been fully considered.
The 112 rejection has been withdrawn. 
Regarding the 103 rejection of claims 1, 2 and 5, applicant’s arguments are persuasive and the rejection is withdrawn and the claims 1, 2, and 5 are allowed.
Regarding the 103 rejection of claims 3, 4 and 6, applicants arguments are not persuasive. 
Applicant argues that none of the reference teaches depth information for the 1st and 2nd heart rate. 
Examiner would like to point out that claims 3, 4, and 6 do not require depth information and such the arguments are moot and the rejection is maintained, and made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2013/0158407 to Kabakov et al. in view of U. S. Publication No. 2010/0274145 to Tupin, JR. et al.
Regarding Claims 3 and 6, Kabakov teaches a processing device, method and program for determining a fetal heart rate from an ultrasonic Doppler echo signal, wherein the ultrasonic Doppler echo signal comprises at least two channels, the at least two channels including a first channel and a second channel for determining 1st and 2nd heart rate (fig. 9a, para 029, 030, 033, 039, 045 and 059 teaches first and second fetal heart rate from the first and second channel), wherein the processing unit includes a first processing section and a second processing section, the first processing section being arranged to determine a first heart rate from the first channel of the echo signal, and the second processing section being arranged to determine a second heart rate from the second channel of the echo signal (figs. 3, 6, 9a, 10a, and para 022 teaches multiple processing sections, for determining first and second heart rate from the Doppler ultrasonic echo signals). 
Kabakov does not expressly teach wherein the processing unit further includes receiving from an addition heart rate determining device, maternal heart rate information and choosing one of the 1st and 2nd
Tupin teaches an additional heart rate determining device arranged to determine an additional heart rate independently from the detected ultrasonic Doppler echo signal, the additional heart rate being the fetal heart rate to be determined and/or on a heart rate other than the fetal heart rate to be determined, wherein the input section of processing device is arranged to receive the external information from the additional heart rate determining device, and selecting one of the 1st or 2nd heart rate based on the maternal heart rate (para 029 teaches an accelerometer to determine maternal movement, sensors for determining maternal heart rate etc. and selecting one of the 1st or 2nd heart rate based on the maternal heart rate). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Kabakov with a setup to monitor maternal heart rate as taught by Tupin, since such a setup would result in monitoring the condition of the mother and the baby, since both the heart rates are known.
Regarding Claim 4, 	Tupin teaches the additional heart rate determining device includes one or more of an accelerometer unit arranged to measure maternal heart movements, an electrocardiography unit arranged to measure maternal electrocardiography activity, a light sensor unit arranged to measure light absorption indicative of pulsating maternal oxygen saturation, a blood pressure sensor arranged to measure maternal blood pressure, and an additional ultrasonic Doppler unit arranged to determine a heart rate other than the fetal heart rate to be determined (para 029 teaches an accelerometer to determine maternal movement, sensors for determining maternal heart rate etc.). 

Allowable Subject Matter
Claims 1, 2, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2013/0158407 to Kabakov et al.; U. S. Publication No. 2010/0274145 to Tupin, JR. et al. and U. S. Publication No. 2013/0123637 to Wohlschlager et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “a first processing section arranged to determine a first heart rate from a first channel of the ultrasonic Doppler echo signal, wherein the ultrasonic Doppler echo signal comprises at least two channels, the at least two channels including the first channel obtained for a first depth or a first depth range and a second channel obtained for a second depth or a second depth range different from the first depth or the first depth range, and a second processing section arranged to determine a second heart rate from the second channel of the ultrasonic Doppler echo signal, an input section arranged to receive, from an additional heart rate determining device,  maternal heart rate information other than the determined first heart rate and the determined second heart rate, and a choosing section arranged to select one of the determined first heart rate and the determined second heart rate as the fetal heart rate to be determined based on the maternal heart rate information from the additional heart rate determining device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793